Citation Nr: 1026394	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals, 
dislocation of the left shoulder with scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 
1983.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which continued the previously assigned 20 
percent rating for the left shoulder disability.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Remand of this matter is necessary to afford proper development 
of this claim.  The Veteran's representative pointed out at the 
May 2010 hearing that the most recent VA examination was done in 
December 2006, nearly 4 years ago and indicated that the 
Veteran's shoulder has worsened since then.  The Veteran also 
described that he is receiving ongoing treatment, both clinical 
and physical therapy at the VA medical facility in West Roxbury.  
The Veteran also indicated that he is considering undergoing 
additional surgery to include possible total replacement of the 
shoulder.  

His representative further pointed out that the shoulder 
disability now includes a torn labrum and arthritis which must 
also be evaluated.  It was also pointed out that the Veteran has 
a tender and painful scar on the left shoulder which was a 
residual of surgery, which should be examined and adjudicated 
separately as per Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes that there are records from the VA facility up 
through May 2010.  However, in light of the contentions regarding 
ongoing treatment, an effort must be made to obtain the most up 
to date records of treatment.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of the 
Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran 
identify the names, addresses, and dates of 
treatment for all medical care providers, VA 
and non-VA, inpatient and outpatient, who may 
possess additional records referable to 
diagnosis and treatment for his left shoulder 
disorder therein, to include VA records from 
Roxbury, Massachusetts generated since May 
2010.  The Veteran should provide all 
necessary written releases for these records.  
If any of the identified records cannot be 
obtained, the AOJ should notify the Veteran 
of such and describe the efforts used in 
requesting these records.  

2.  After associating with the claims folder 
any pertinent outstanding records, schedule 
the Veteran for an appropriate VA examination 
to determine the nature, extent and severity 
of his left shoulder disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests, including range of motion studies, 
should be performed.  The examiner should 
express the findings of range of motion 
studies in degrees and in relation to normal 
range of motion, and should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
affected joint.  The examiner must also 
specifically identify all manifestations of 
the torn labrum as well as any left shoulder 
scar(s) found to be present.  As to any left 
shoulder scars found to be present, the 
examiner must state whether they are tender 
or painful.  The examiner should set forth a 
complete rationale for all conclusions in a 
legible report.  

3.  Then readjudicate the appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations, to include 
consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.118 Diagnostic Codes 7801 through 
7804 when adjudicating the left shoulder's 
surgical scar separately pursuant to Esteban, 
supra.  An appropriate period of time should 
be allowed for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination without good cause may result in adverse consequences 
on his claim.  38 C.F.R. § 3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

